Exhibit 7.1 114 West 47th Street, 19th Floor New York, NY 10036 Telephone: 212.785.9700 Fax: 212.785.0700 www.kbl.com November 25, 2013 Office of the Chief Accountant Securities and Exchange Commission 100 F. Street, NE Washington, D. C. 20549 Re: Codesmart Holdings, Inc. CIK: 0001543098 Symbol: ITEN I am the independent auditor for Codesmart Holdings, Inc. We agree with the statements made by the registrant in Item 4.02 Subsecton (b) and (a) on Form 8-K filed November 19, 2013. If you have any questions, please feel free to contact me. Regards, /s/ Richard Levychin Richard Levychin, CPA
